Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment Entry 
Applicant’s response to the Office Action mailed 9/30/21 is acknowledged (paper filed 3/30/22). In the amendment filed therein claims 1 and 13  were modified. While claims 709 have been canceled without prejudice or disclaimer. Currently claims 1-6 and 10-13 are pending and under consideration.
2.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-5 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to a judicial exception or JE (i.e. natural phenomena-measuring biomarkers found in nature and abstract idea-comparison to a reference control) without significantly more. 
The claim(s) recite(s): 1. A method of initiating a medical regimen of a subject suspected of suffering from endometrial carcinoma and the method comprising:

(a)    obtaining a uterine aspirate fluid sample from the subject;

(b)    determining the level of expression of PERM (myeloperoxidase) or PERM and MMP9 (matrix metalloproteinase-9), in the uterine aspirate fluid sample; and

(c)    initiating a medical regimen to treat the subject for endometrial carcinoma when the level of expression of PERM or PERM and MMP9, is higher than a reference control level, or follow-up medical examination is performed when the level of expression of PERM or PERM and MMP9 is not higher than a reference control.

The judicial exception (natural phenomena) is not integrated into a practical application because determining natural biomarkers in a sample, comparing data (reference control levels), and evaluate endometrial carcinoma treatment by merely thinking about the results does not practically apply the judicial exception. 
In other words, Claim 1 step b – determines the level of expression but does not have any corresponding action. Therefore the “determining step” can be a mental process or an abstract idea.
Comparing information regarding a sample or test subject to a control or target data reads on “An Idea ‘Of Itself’” as when given its broadest reasonable interpretation, such a comparison would read on a mental process that could be performed in the human mind, or by a human using pen and paper. See July 2015 Update, Quick Reference Guide. 
Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC. 
The specific information that is being compared (PERM with additional biomarkers) merely narrows the abstract idea, which does not make the comparison step less abstract and is not sufficient to provide eligibility on its own. 

The claim(s) recite(s): 13. A method of diagnosing and treating a subject suspected of suffering from endometrial carcinoma, the method comprising:
(a)    obtaining a uterine aspirate fluid sample from the subject;
(b)   using the kit of claim 10 to determine the level of expression of PERM (myeloperoxidase) or PERM and MMP9 (matrix metalloproteinase-9); and
(c)    initiating a medical regimen to treat the subject for endometrial carcinoma if the level of expression of PERM or PERM and MMP9 is higher than a reference control level.
The judicial exception (natural phenomena) is not integrated into a practical application because determining natural biomarkers in a sample, comparing data (reference control levels), and evaluate endometrial carcinoma treatment by merely thinking about the results does not practically apply the judicial exception. 
Claim 13 step c includes a conditional clause (if the level of expression is higher than a reference control level); therefore the method reads on instances where the treatment does not occur. When the level of the biomarkers are the same as the reference control or lower than the reference control then the treatment does not occur. In these instances, the JE is not integrated into a practical application. 
Claim 13, as currently recited encompass measurements in individuals who do not have endometrial carcinoma (diagnosing) and it is not clear that treatment is performed since the claim only reciting initiating…”a follow up examination”. 
In other words, the method of claim 13 step c - provides a medical treatment only when higher levels of the biomarkers are measured. This method encompasses non-treatment processes. Accordingly, the claims do not integrate the JE into a practical application. 
The instantly claimed invention when given its broadest reasonable interpretation (BRI) reads on a method (claim 13) measuring PERM with additional biomarkers in a test sample wherein the detection of endometrial carcinoma is not measured.
Claim(s) 1 and 13 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the determining, comparing, and initiating steps do not transform the method into an inventive process. The additional steps do not amount to significantly more than the judicial exception. 
Based upon an analysis with respect to the claims as a whole, the claims are determined to be directed to a law of nature/natural principle (natural phenomena). The rationale for this determination is explained below:
A claim that focuses on use of a natural principle (method merely identifying or determining the natural compositions of PERM or a combination of PERM and MMP9) must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. 
To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope. The analysis turns on whether the claim has added enough to show a practical application. See id. at 1968. 
In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fail this inquiry. See id. at 1965, 1971. 
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner. 
However, there must be at least one additional element or step that applies, relies on or uses the natural principle so that the claim amounts to significantly more than the natural principle itself.
Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the claim and do more than generally describe the natural principle with generalized instructions to “apply it.” See id. at 1965, 1968. The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation. 
Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, or that only limit the use to a particular technological environment (field-of-use), would not be sufficiently specific. See id. at 1968.
In the present case, the claims are directed to a naturally occurring correlation, namely the natural composition of MMP9, PERM, KPYM, etc; naturally found in an individual; and measuring differential expression. 
The combination of steps recited in the claims, taken as a whole, is not sufficient to qualify as a patent-eligible practical application because the steps are not sufficiently specific to ensure that the claims amount to significantly more than the natural principle itself. Rather, in this case the claims would cover every substantial practical application of the correlation. 
In particular, the “determining, comparing, and initiating…if” in claim 1 step b and claim 13 steps c; are recited at a high level of generality and is not sufficient to ensure that the claims amount to significantly more than the naturally occurring correlation itself. 
This is because every application of the correlation would require determining; and also because the “determining, comparing to a reference control, and initiating…if” steps do not relate to the natural principle in a significant way to impose a meaningful limit on the claim scope. 
Limitations that are necessary for all practical applications of the natural principle, such that everyone practicing the natural principle would be required to perform those steps or every product embodying that natural principle would be required to include those features, would not be sufficient to confer patent eligibility.
In addition, appending conventional steps, specified at a high level of generality, to a natural principle does not make the claim patent-eligible. Steps that amount to instructions that are well-understood, routine, conventional activity, previously engaged in by those in the field add nothing specific to the natural principle that would render it patent-eligible.
In this case, it was known to measure PERM in endometrial carcinoma. See for example WO 2011/009637 A2 (Rossell et al.) which teaches several biomarkers including PERM that are differentially expressed in endometrial adenocarcinoma of interstitial fluid (aspirates). 
The step of determining is therefore insufficient to render the claim patent eligible, since it represents well-understood, routine, and conventional activity that was previously engaged in by those in the field. 
Furthermore, the additional elements set forth in the dependent claims also represent well-understood, routine, conventional activity that was previously engaged in by those in the field.
In other words, PERM with additional biomarkers are naturally occurring products and the claimed methods identifying them merely amount to routine activity that is not patent eligible.
In summary, the claims do not include additional elements/steps or a combination of elements/steps that are sufficient to ensure that the claims amount to significantly more than a natural principle itself. This is because (1) the claims would cover every substantial practical application of the correlation and (2) the additional steps recited in the claim were previously taken by those in the field. 
When the claims are considered as a whole, the steps taken together amount to no more than recognizing the law of nature itself. A claim setting forth the relationship between naturally occurring PERM with additional biomarkers levels in patients would require additional steps that do significantly more to apply this principle than conventional marker testing or general diagnostic activity based on such testing. 
Such additional steps could involve, for example, a testing technique or treatment steps that would not be conventional or routine. 
101 Analysis – Claims 1 and 13

Step 1: – Is the claim to a process, machine, manufacture or composition of matter?
YES.  The claims recite a step or act, i.e. method of initiating treatment or method of diagnosing endometrial carcinoma by measuring PERM with additional biomarkers in a uterine aspirate sample of an individual, and providing treatment for said carcinoma. Thus, the claim is directed to a process.
 
Step 2A Prong 1: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Yes.  The claim recites a step of determining, comparing, and initiating treatment based on PERM with additional biomarkers levels. This reads on comparing or mental activities that are abstract ideas (JE). 
The steps of comparing (determining presence or level) is recited a high level of generality that merely requires a comparison of two pieces of information and imposes no limits on how the comparison is performed.  In Myriad CAFC, the court round this step of comparing to be an abstract idea. When applying the 2014 IEG and interpreting the claim during examination, it is apparent that the step of comparing (determining presence or level) could be performed by a human using mental steps or basic critical thinking. 

Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.
 
The specific information that is being compared (PERM or PERM and MMP9 with additional biomarkers) merely narrows the abstract idea, which does not make the comparison step less abstract and is not sufficient to provide eligibility on its own.  
Thus, the claim is directed to an abstract idea. The claim is drawn to an abstract ideas in what they are directed to a method for collecting and comparing information regarding a sample or test subject to a control or target data (Ambry/Myriad CAFC). 
Step 2A Prong 2: Is the JE integrated into a practical application? 
No, there is not action on the JE. The method merely requires thinking about the information or results obtained (comparison and possibly initiating a treatment) reading on instances wherein the JE is not physically acted on. 

Step 2B:  Does the claim as a whole amount to significantly more than the judicial exception, i.e. the product of nature, law of nature, natural phenomenon, or abstract idea? Inventive concept

The claim as a whole is analyzed to determine whether any additional element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the abstract idea. The claim recites steps of measuring PERM or PERM and MMP9 with additional biomarkers and including antibody specific binding partners are all well understood, routine and conventional procedures. Accordingly, the claims as a whole do not amount to significantly more than the abstract idea of comparing/determining information (evaluating data).  The claim is not patent eligible.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The method of claims 1-5 and 13 are generally directed to collecting information and comparing the data to determine endometrial carcinoma. The use of conventional, well understood, and routine activities previously known to the industry, specified at a high level of generality, had been held NOT to be enough to qualify as “significantly more” when recited in a claim with a judicial exception (2014 IEG at 74624.) 

Determining whether PERM or PERM and MMP9 with additional biomarkers are present in a sample merely instructs a scientist to use any detection technique. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or transformation of a particular article, in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientist prior to applicant’s invention, and at the time the application was filed. Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)).  
            For all of the reasons above, at least claim 1 fails to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).
            Claims 2-5 and 7 are directed to the additional step of measuring by known routine assay techniques. As such, claims 2-5 and 7 fails to include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1, 2, 3, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/009637 A2 (Rossell et al.) and Laird et al. (Journal of Reproduction and Fertility, 1999, Vol.115, pages 225-232) in view of Dizon (Gynecological Oncology, Vol117, 2010, pages 373-381). 
	Rossell et al. disclose methods for measuring biomarkers that have differential expression in control samples as compared with samples from patients with endometrial cancer. The biomarkers include ACAA1, AP1M2, CGN, DDR1, etc (Table 1). Rossell et al. also teach the measurement of auxiliary biomarkers in uterine aspirates. The auxiliary biomarkers include PERM (MPO) and MMP-9. See page 81-82.  
Additionally, the inventors found that the differential expression of these biomarkers in primary endometrial cancer tumor tissue is correlated to their expression level in uterine fluid. See abstract.  
While, Laird et al. disclose the measurement of MMP in uterine aspirates (flushings) of patients with endometrial carcinoma. 
Concentrations of MMP-2 in pre-menapausal women were higher in flushings obtained during the secretory phase of the menstrual cycle than those obtained in the proliferative phase (P < 0.05), suggesting that it may play a role in embryo implantation. Concentrations of MMP-2 (P < 0.001), MMP-9 (P < 0.05) and TIMP-1 (P < 0.001) in the flushings from postmenopausal control women were lower than those from pre-menopausal women. Concentrations of MMP-2 (P < 0.05) and TIMP-1 (P < 0.05) were higher in flushings from women with PMB without carcinoma compered with post-menopausal controls and concentrations of MMP-9 (P <0.01) and TIMP-1 (P < 0.05) in flushings from women with adenocarcinoma were higher than in post-menopausal controls. 
Among subjects with PMB, concentrations of MMP-9 in women with adenocarcinoma were higher than those without carcinoma {P < 0.05). Our results show that concentrations of MMP-2, MMP-9 and TIMP-1, but not MMP-3, are associated with endometrial activity and, therefore, may have a role in the breakdown of endometrial tissue. 
In addition, the increased concentrations of MMP-9 in flushings of women with adenocarcinoma indicate that this particular proteinase is associated with the presence of endometrial neoplastic cells. Please see abstract. 

Considering the teachings of Rossell et al. and Laird et al. absent evidence to the contrary, it is deem obvious to measure increased amounts of PERM or PERM and MMP9 in endometrial carcinoma in uterine aspirates. 
Rossell et al. and Laird et al. differ from the instant invention in not specifically teaching treatment of the patient with endometrial carcinoma. 
However, Dizon discloses treatment options for endometrial carcinoma. The review demonstrated that Combination chemotherapy is being used more frequently as first-line treatment of advanced disease, consisting of cisplatin/doxorubicin/paclitaxel, if tolerated, or the doublet of carboplatin/paclitaxel. Options following disease progression after first-line treatment are extremely limited, particularly with the increasing use of active agents in the adjuvant setting. Fortunately, several new cytotoxic and biologic therapies appear promising for women who have progressed on first-line treatment. See abstract.
	Surgery, radiation therapy, hormone therapy, and chemotherapy are used either alone or sequentially to treat endometrial carcinoma depending on disease stage and histologic grade. Adjuvant treatment is commonly employed in advanced disease, and generally consists of chemotherapy, radiotherapy, or a combination of both, with decisions based on the presence of risk factors. See page 374, 2nd column 2nd paragraph.



It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing of applicant’s invention to treat the endometrial carcinoma patients identified by Rossell et al. and Laird et al. as taught by Dizon because several treatment regimens were known in the prior at. Absent evidence to the contrary treating endometrial carcinoma is deemed obvious. 
One skilled in the art would have been motivated to treat endometrial carcinoma in order to prolong the cancer patient’s life. 

II.	Claims 6, 10, 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/009637 A2 (Rossell et al.) and Laird et al. (Journal of Reproduction and Fertility, 1999, Vol.115, pages 225-232) in view of Dizon (Gynecological Oncology, Vol117, 2010, pages 373-381) and further in view of Foster (US Patent 4,444,879). 
Please see WO 2011/009637 A2 (Rossell et al.) and Laird et al. (Journal of Reproduction and Fertility, 1999, Vol.115, pages 225-232) in view of Dizon (Gynecological Oncology, Vol117, 2010, pages 373-381) as set forth above.  
Although WO 2011/009637 A2 (Rossell et al.) and Laird et al. (Journal of Reproduction and Fertility, 1999, Vol.115, pages 225-232) in view of Dizon (Gynecological Oncology, Vol117, 2010, pages 373-381) teach the reagents required by the claims; they do not specifically teach the reagents in kit configurations. 
In other words, the references fail to teach the reagents as a kit. However, kits are well known embodiments for assay reagents.
Foster et al. (U.S. Patent #4,444,879) describe one example. In their patent kits including the reactant reagents, a microplate, positive controls, negative controls, standards, and instructions are taught. The reagents are compartmentalized or packaged separately for utility. See figure 6, and column 15, lines 10-34.
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of applicant’s invention to take the detection assay reagents as taught by WO 2011/009637 A2 (Rossell et al.) and Laird et al. (Journal of Reproduction and Fertility, 1999, Vol.115, pages 225-232) in view of Dizon (Gynecological Oncology, Vol117, 2010, pages 373-381) and format them into a kit because Foster et al. teach that it is convenient to do so and one can enhance sensitivity of a method by providing reagents as a kit. 
Further, the reagents in a kit are available in pre-measured amounts, which eliminates the variability that can occur when performing the assay. Kits are also economically beneficial in reagent distribution
Response to Arguments
Applicant contends that the rejection under 35 USC 101 and 35 USC 103 should be withdrawn because WO 2011/009637 A2 (Rossell et al.) does not establish the measurement of the expression levels of PERM (MPO) in a uterine aspirate fluid sample as being indicative of an endometrial cancer diagnosis. 

The argument was carefully considered but nit found persuasive because Rossell et al. disclose various biomarkers that have differential expression in control samples as compared with samples from patients with endometrial cancer. The biomarkers include ACAA1, AP1M2, CGN, DDR1, etc (Table 1). Rossell et al. also teach the measurement of auxiliary biomarkers in uterine aspirates. The auxiliary biomarkers include PERM (MPO) and MMP-9. See page 81-82.  Additionally, the inventors found that the differential expression of these biomarkers in primary endometrial cancer tumor tissue is correlated to their expression level in uterine fluid. See abstract.  
In response to applicant's argument that that Rossell et al. do not provide examples measuring MPO in endometrial cancer, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Rossell et al. suggest that measurement of MPO in endometrial samples. See Rossell et al. Description “In some aspects of these embodiments, one or more auxiliary biomarkers are examined for alterations in a sample from a patient suspected of having endometrial cancer. In a specific aspect, the auxiliary biomarkers are chosen from serum biomarkers. In a more specific aspect the serum biomarkers are one or more proteins chosen from CA 125, CA 15-3, CA 19-9, CEA, AFP, CA 72-4, VEGF, bFGF, IGFBPI, HGF, ErbB2, EGFR, TGF α, Fas, FasL, Cyfra 21-1 , MMP-I , MMP-2, MMP-3, MMP-7, MMP-8, MMP-9, MMP- 12, MMP- 13, tPAI, sICAM, sVCAM, sE- selectin, adiponectin, resistin, IL-6, IL-8, TNF α, TNFR I, G-CSF, CD40L, IL-2R, IP-I O, MCP-I , MIP- l α, MIP- l β, MIF, eotaxin, RANTES, FSH, LH, TSH, ACTH, Prolactin, GH, βHCG, hK8, hKlO, active PAI-I , ULBP-I , ULBP-2, ULBP-3, MICA, angiostatin, SCC, serum amyloid A, TTR, Sl OO, mesothelin, and myeloperoxidase (MPO). In a more specific aspect, the serum biomarkers are chosen from prolactin, GH, eotaxin, e-selectin and FSH. In an even more specific aspect, the serum biomarker is prolactin. In some aspects, the auxiliary biomarker(s) can be examined in uterine aspirates (e.g., mRNA level and/or protein levels).”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Rossell is cited in combination with Laird et al. and Dizon to make the instant invention obvious. Accordingly, the rejections are maintained. 

6.	For reasons aforementioned, no claims are allowed.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa V. Cook whose telephone number is (571) 272-0816.  The examiner works a flexible schedule but can normally be reached on Monday - Friday from 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Misook Yu, can be reached on (571) 272-0839.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group TC 1600 whose telephone number is (571) 272-1600.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.











Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see httpr//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Lisa V. Cook
Patent Examiner
Art Unit 1642
Hoteling
6/4/22

/LISA V COOK/Primary Examiner, Art Unit 1642